DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 01/15/2019. Claims 1-10 are pending in the case. Claims 1 and 6 are independent claims.

Claim Objections
Claim 6 is objected to because of the following informality: Claim 10, a dependent of claim 6, recites “the system” of claim 6. However, claim 6 recites a method. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites “the time series data retrieval,” and, “the plurality of programming instructions.” There are insufficient antecedent bases for these limitations. Claims 2-5 inherit this deficiency through their dependency on claim 1.
	Dependent claim 2 recites, “a generative simulation platform.” It is unclear whether this is the same generative simulation platform recited in independent claim 1, or a different generative simulation platform, and if it is a different generative simulation platform, how exactly dependent claim 2 relates to independent claim 1.

	Dependent claim 4 recites, “a generative simulation platform.” It is unclear whether this is the same generative simulation platform recited in independent claim 1, or a different generative simulation platform, and if it is a different generative simulation platform, how exactly dependent claim 4 relates to independent claim 1.
Dependent claim 5 recites “complex events.” The term “complex” is a relative term which renders the claim indefinite. The phrase “complex events” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Dependent claim 5 recites, “a generative simulation platform.” It is unclear whether this is the same generative simulation platform recited in independent claim 1, or a different generative simulation platform, and if it is a different generative simulation platform, how exactly dependent claim 5 relates to independent claim 1.
Independent claim 6 recites “the time series data retrieval.” There is insufficient antecedent basis for this limitation. Claims 7-10 inherit this deficiency through their dependency on claim 6.
	Dependent claim 7 recites, “a generative simulation platform.” It is unclear whether this is the same generative simulation platform recited in independent claim 6, or a different generative simulation platform, and if it is a different generative simulation platform, how exactly dependent claim 7 relates to independent claim 6.
Dependent claim 9 recites “complex engineering tasks.” The term “complex” is a relative term which renders the claim indefinite. The phrase “complex engineering tasks” is not defined by the claim, 
	Dependent claim 9 recites, “a generative simulation platform.” It is unclear whether this is the same generative simulation platform recited in independent claim 6, or a different generative simulation platform, and if it is a different generative simulation platform, how exactly dependent claim 9 relates to independent claim 6.
Dependent claim 10 recites “complex events.” The term “complex” is a relative term which renders the claim indefinite. The phrase “complex events” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Dependent claim 10 recites, “a generative simulation platform.” It is unclear whether this is the same generative simulation platform recited in independent claim 6, or a different generative simulation platform, and if it is a different generative simulation platform, how exactly dependent claim 10 relates to independent claim 6.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Brebner (U.S. Pat. App. Pub. No. 2020/0005523, hereinafter Brebner) in view of Watts (U.S. Pat. App. Pub. No. 2008/0027690, hereinafter Watts) and Gold et al. (U.S. Pat. App. Pub. No. 2019/0121889, hereinafter Gold).

As to independent claim 1, Brebner teaches:
A system for multi-model generative simulation modeling of complex adaptive systems, comprising (Title):
a computer system comprising at least a memory, a processor, and an operating system (Paragraph 12, the generative content system includes one or more processors and memory that stores computer-executable instructions. Paragraph 77, an operating system (OS));
a generative simulation platform comprising at least a first plurality of programming instructions, wherein the plurality of programming instructions, when operating on the 
receive some combination of object, environment, or simulation data from a resource over a network (Figure 21, ingests 1310 data related to an environment from one or more data sources. Paragraph 470, Data sources may include any suitable devices or systems that capture and/or store data, including but not limited to websites, news articles, publically available databases (e.g., municipality databases, product databases, building permit databases, and the like), maps, video camera feeds, audio feeds, user devices, data collection devices, IoT devices and sensors, LIDAR devices, radar devices, and the like);
parse received data using pattern recognition (Figure 21, generate instances of classes based on the ingested data. Paragraph 471, the generative content system implements one or more class-specific executable classes that analyze the ingested raw data to determine a source of the data and/or a type of the data);
parametrize parsed data into objects for model building (Figure 21, generate instances of classes based on the ingested data. Paragraph 471, Each respective class-specific executable class may be configured to perform class-specific operations, such as identifying a particular type of data, and in response to determining the data type class-specific analysis of the data);…
a multidimensional time series datastore comprising at least a second plurality of programming instructions, wherein the plurality of programming instructions, when operating on the computer system, cause the computer system to (Paragraph 429, the multi-dimensional database may return time series data, simulations of interactions (e.g., 
create a first dataset by retrieving from memory previously gathered and analyzed data… (Figure 20, data lake 1232, data ingestion module 1202, data processing module 1204. Paragraph 440, the data processing module 1204 operates on the raw data collected by the data processing module 1204 and/or stored in the data lake 232); and
create a second dataset by retrieving from memory synthetically generated data… (Paragraph 414, synthesize a representation based on the connected instances of processed data, and/or one or more processes to adjust the representation. Paragraph 429, the multi-dimensional database may return time series data, simulations of interactions (e.g., particle interactions), and the like);….
Brebner does not appear to expressly teach alter parameters or objects to simulate random or unknown events occurring; analyzed data based at least in part on a plurality of perils.
Watts teaches alter parameters or objects to simulate random or unknown events occurring (Paragraph 12, random model inputs are provided to address geological uncertainty); analyzed data based at least in part on a plurality of perils (Paragraph 7, different hazards (i.e., the possibility that a given geologic-related, and potentially dangerous, event will occur) that are based on the geologic activity affecting various bodies (e.g., ships, oil platforms, land-based vehicles and buildings, and the like)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner to include the hazard assessment of Watts to ascertain probability distributions for hazards (see Watts at paragraph 3).

Gold teaches a directed computational graph comprising at least a third plurality of programming instructions, wherein the plurality of programming instructions, when operating on the computer system, cause the computer system to (Paragraph 253, the artificial intelligence or machine learning pipeline may be represented by a complicated execution graph . Paragraph 12, when executed, the computer-executable instructions cause the one or more processors): retrieve the first and second datasets from the time series data retrieval and storage server (Paragraph 179, the analytics application (422) on the processing resources (416) includes ingesting the dataset (404) from the storage system (406)); and comparatively analyze the first dataset against second dataset to determine an optimal model to use for predictive simulation (Paragraph 371, a preferred machine learning model from amongst a plurality of machine learning models may be carried out, for example, by comparing a plurality of machine learning models to identify which machine learning model performed the best relative to a predetermined set of criteria (e.g., most accurate, quickest time to achieve a particular accuracy threshold, and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts to include the model assessment of Gold to identify and select which machine learning model is the best (see Gold at paragraph 371).

claim 3, the limitations of claim 3 appear to merely be intended use. Regardless, Gold further teaches tasks, equations, and object groups may be decomposed into smaller tasks, equations, and groups for management (Figure 7, dataset slices 424, 426, and 428. Paragraph 307).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts to include the model assessment of Gold to identify and select which machine learning model is the best (see Gold at paragraph 371).

As to dependent claim 4, the limitations of claim 4 appear to merely be intended use. Regardless, Brebner further teaches a generative simulation platform simulates complex engineering tasks including network engineering simulations (Paragraph 9, the machine-learned classification model is configured to receive signal profiles indicating detected network identifiers and measured signal strengths corresponding to the detected network identifiers and to output one or more candidate locations within the area and, for each candidate location, a confidence score corresponding to the candidate location, wherein each candidate location corresponds to a different point of interest within the area).

As to dependent claim 5, the limitations of claim 5 appear to merely be intended use. Regardless, Watts further teaches a generative simulation platform simulates complex events for purposes of pricing insurance and risk transfer (Paragraph 41, hazard assessment is useful in numerous activities, such as hazard planning, hazard response, hazard mitigation and risk assessment).


As to independent claim 6, Brebner teaches:
A method for multi-model generative simulation modeling of complex adaptive systems, comprising the steps of (Title):
receiving some combination of object, environment, or simulation data from a resource over a network, using a generative simulation platform (Figure 21, ingests 1310 data related to an environment from one or more data sources. Paragraph 470, Data sources may include any suitable devices or systems that capture and/or store data, including but not limited to websites, news articles, publically available databases (e.g., municipality databases, product databases, building permit databases, and the like), maps, video camera feeds, audio feeds, user devices, data collection devices, IoT devices and sensors, LIDAR devices, radar devices, and the like);
parsing received data using pattern recognition, using a generative simulation platform (Figure 21, generate instances of classes based on the ingested data. Paragraph 471, the generative content system implements one or more class-specific executable classes that analyze the ingested raw data to determine a source of the data and/or a type of the data);
parametrizing parsed data into objects for model building, using a generative simulation platform (Figure 21, generate instances of classes based on the ingested data. Paragraph 471, Each respective class-specific executable class may be configured to perform class-specific operations, such as identifying a particular type of data, and in response to determining the data type class-specific analysis of the data);…
creating a first dataset by retrieving from memory previously gathered and analyzed data… using a multidimensional time series datastore (Figure 20, data lake 1232, data ingestion module 1202, data processing module 1204. Paragraph 440, the data processing module 1204 operates on the raw data collected by the data processing module 1204 and/or stored in the data lake 232. Paragraph 429, the multi-dimensional database may return time series data, simulations of interactions (e.g., particle interactions), and the like); and
creating a second dataset by retrieving from memory synthetically generated data… using a multidimensional time series datastore (Paragraph 414, synthesize a representation based on the connected instances of processed data, and/or one or more processes to adjust the representation. Paragraph 429, the multi-dimensional database may return time series data, simulations of interactions (e.g., particle interactions), and the like);….
Brebner does not appear to expressly teach altering parameters or objects to simulate random or unknown events occurring, using a generative simulation platform; and analyzed data based at least in part on a plurality of perils.
Watts teaches altering parameters or objects to simulate random or unknown events occurring, using a generative simulation platform (Paragraph 12, random model inputs are provided to address geological uncertainty); and analyzed data based at least in part on a plurality of perils (Paragraph 7, different hazards (i.e., the possibility that a given geologic-related, and potentially dangerous, event will occur) that are based on the geologic activity affecting various bodies (e.g., ships, oil platforms, land-based vehicles and buildings, and the like)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner to include the hazard assessment of Watts to ascertain probability distributions for hazards (see Watts at paragraph 3).

Gold teaches retrieving the first and second datasets from the time series data retrieval and storage server, using a directed computational graph (Paragraph 179, the analytics application (422) on the processing resources (416) includes ingesting the dataset (404) from the storage system (406). Paragraph 253, the artificial intelligence or machine learning pipeline may be represented by a complicated execution graph); and comparatively analyzing the first dataset against second dataset to determine an optimal model to use for predictive simulation, using a directed computational graph (Paragraph 371, a preferred machine learning model from amongst a plurality of machine learning models may be carried out, for example, by comparing a plurality of machine learning models to identify which machine learning model performed the best relative to a predetermined set of criteria (e.g., most accurate, quickest time to achieve a particular accuracy threshold, and so on. Paragraph 253, the artificial intelligence or machine learning pipeline may be represented by a complicated execution graph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts to include the model assessment of Gold to identify and select which machine learning model is the best (see Gold at paragraph 371).

As to dependent claim 8, the limitations of claim 8 appear to merely be intended use. Regardless, Gold further teaches tasks, equations, and object groups may be decomposed into smaller 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts to include the model assessment of Gold to identify and select which machine learning model is the best (see Gold at paragraph 371).

As to dependent claim 9, the limitations of claim 9 appear to merely be intended use. Regardless, Brebner further teaches a generative simulation platform simulates complex engineering tasks including network engineering simulations (Paragraph 9, the machine-learned classification model is configured to receive signal profiles indicating detected network identifiers and measured signal strengths corresponding to the detected network identifiers and to output one or more candidate locations within the area and, for each candidate location, a confidence score corresponding to the candidate location, wherein each candidate location corresponds to a different point of interest within the area).

As to dependent claim 10, the limitations of claim 10 appear to merely be intended use. Regardless, Watts further teaches a generative simulation platform simulates complex events for purposes of pricing insurance and risk transfer (Paragraph 41, hazard assessment is useful in numerous activities, such as hazard planning, hazard response, hazard mitigation and risk assessment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner to include the hazard assessment of Watts to ascertain probability distributions for hazards (see Watts at paragraph 3).

Claims 2 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Brebner in view of Watts, Gold, and Anderson et al. (U.S. Pat. App. Pub. No. 2009/0112541, hereinafter Anderson).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Brebner as modified by Watts and Gold does not appear to expressly teach a generative simulation platform is used to simulate pathogen behavior and pathogen control methods.
Anderson teaches a generative simulation platform is used to simulate pathogen behavior and pathogen control methods (Paragraph 7, applying the disease transmission model to the simulation data to predict transmission of the pathogen through the physical environment, based on the simulation data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts and Gold to include the infection modeling of Anderson to provide simulation in order to develop improved infection control solutions (see Anderson at paragraph 6).

As to dependent claim 7, the rejection of claim 6 is incorporated.
Brebner as modified by Watts and Gold does not appear to expressly teach a generative simulation platform is used to simulate pathogen behavior and pathogen control methods.
Anderson teaches a generative simulation platform is used to simulate pathogen behavior and pathogen control methods (Paragraph 7, applying the disease transmission model to the simulation data to predict transmission of the pathogen through the physical environment, based on the simulation data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the generative techniques of Brebner as modified by Watts .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer 
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126